
	

113 S2463 IS: Keep Our Communities Safe Act of 2014
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2463
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mr. Inhofe (for himself, Mr. Grassley, Mr. Sessions, Mr. Vitter, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide for extensions of detention of certain
			 aliens ordered removed, and for other purposes.
	
	
			1.
			Short
		title
			This Act may be
		cited as the Keep Our Communities Safe Act of 2014.
		
			2.
			Sense of
		Congress
			It is the sense of
		Congress that—
			
				(1)
				Constitutional rights should be upheld and
		protected;
			
				(2)
				Congress intends to uphold the Constitutional principle of due
		process; and
			
				(3)
				due
		process of the law is a right afforded to everyone in the United States.
			
			3.
			Detention of
		dangerous aliens during removal proceedings
			Section 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended—
				(1)
				by striking
		Attorney General each place such term appears (except in the second
		place it appears in subsection (a)) and inserting Secretary of Homeland
		Security;
			
				(2)
				in subsection
		(a)—(A)in the matter preceding paragraph (1), by inserting the Secretary of Homeland Security or before
		the Attorney General—; and(B)in paragraph (2)(B), by striking conditional parole and inserting
		recognizance;(3)in subsection
		(b)—(A)in the subsection heading, by striking parole and inserting
		recognizance; and(B)by striking parole and inserting
		recognizance;(4)in subsection (c)(1), by striking the undesignated matter
		following subparagraph (D) and inserting the following:any time after
		  the alien is released, without regard to whether an alien is released related
		  to any activity, offense, or conviction described in this paragraph; to whether
		  the alien is released on parole, supervised release, or probation; or to
		  whether the alien may be arrested or imprisoned again for the same offense. If
		  the activity described in this paragraph does not result in the alien being
		  taken into custody by any person other than the Secretary, then when the alien
		  is brought to the attention of the Secretary or when the Secretary determines
		  it is practical to take such alien into custody, the Secretary shall take such
		  alien into
		  custody.;(5)in subsection
		(e), by striking Attorney General’s and inserting
		Secretary of Homeland Security’s; and(6)by adding at the end the following:
						(g)
						Length of
		  detention
						
							(1)
							Notwithstanding any other provision of this
		  section, an alien may be detained under this section for any period, without
		  limitation, except as provided in subsection (i), until the alien is subject to
		  a final order of removal.
						
							(2)
							The
		  length of detention under this section shall not affect a detention under section
		  241.
						
						(h)
						Administrative
		  review
						
							(1)
							LimitationThe
		  Attorney General’s review of the Secretary’s custody determinations under
		  subsection (a) shall be limited to whether the alien may be detained, released
		  on bond (of at least $1,500 with security approved by the Secretary), or
		  released with no bond. Any review involving an alien described in paragraph
			 (2)(D) shall be
		  limited to a determination of whether the alien is properly included in such
		  category.
						
							(2)
							Classes of aliensThe
		  Attorney General shall review the Secretary’s custody determinations for the
		  following classes of aliens:
							
								(A)
								Aliens in
		  exclusion proceedings.
							
								(B)
								Aliens described
		  in sections 212(a)(3) and 237(a)(4).
							
								(C)
								Aliens described
		  in subsection (c).
							
								(D)
								Aliens in
		  deportation proceedings subject to section 242(a)(2) (as in effect between April
			 24, 1996 and April 1, 1997).
						(i)
						Release on
		  bond
						
							(1)
							In
		  general
							An alien detained
		  under subsection (a) may seek release on bond. No bond may be granted except to
		  an alien who establishes by clear and convincing evidence that the alien is not
		  a flight risk or a risk to another person or the community.
						
							(2)
							Certain aliens
		  ineligible
							No alien detained under subsection (c) may seek
		  release on
		  bond.
						.
			
			4.
			Aliens ordered
		removed
			Section 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended—
			
				(1)
				by
		striking Attorney General each place it appears, except for the
		first place it appears in paragraph (4)(B)(i), and inserting Secretary
		of Homeland Security;
			
				(2)
				in
		paragraph (1)—
				
					(A)
					by amending
		subparagraphs (B) and (C) to read as follows:
					
						
							(B)
							Beginning of
		  period
							The removal period
		  begins on the latest of—
							
								(i)
								the
		  date on which the order of removal becomes administratively final;
							
								(ii)
								the
		  date on which the alien is taken into such custody if the alien is not in the
		  custody of the Secretary on the date on which the order of removal becomes
		  administratively final; and
							
								(iii)
								the date on which the alien is taken into
		  the custody of the Secretary after the alien is released from detention or
		  confinement if the alien is detained or confined (except for an immigration
		  process) on the date on which the order of removal becomes administratively
		  final.
							
							(C)
							Suspension of
		  period
							
								(i)
								Extension
								The removal period shall be extended beyond
		  a period of 90 days and the Secretary may, in the Secretary’s sole discretion,
		  keep the alien in detention during such extended period, if—
								
									(I)
									the
		  alien fails or refuses to make all reasonable efforts to comply with the
		  removal order, or to fully cooperate with the Secretary’s efforts to establish
		  the alien’s identity and carry out the removal order, including making timely
		  application in good faith for travel or other documents necessary to the
		  alien's departure or conspires or acts to prevent the alien's removal that is
		  subject to an order of removal;
								
									(II)
									a
		  court, the Board of Immigration Appeals, or an immigration judge orders a stay
		  of removal of an alien who is subject to an administratively final order of
		  removal;
								
									(III)
									the Secretary
		  transfers custody of the alien pursuant to law to another Federal agency or a
		  State or local government agency in connection with the official duties of such
		  agency; or
								
									(IV)
									a court or the Board of Immigration Appeals
		  orders a remand to an immigration judge or the Board of Immigration Appeals,
		  during the time period when the case is pending a decision on remand (with the
		  removal period beginning anew on the date that the alien is ordered removed on
		  remand).
								
								(ii)
								Renewal
								If
		  the removal period has been extended under clause (i), a new removal period
		  shall be deemed to have begun on the date on which—
								
									(I)
									the
		  alien makes all reasonable efforts to comply with the removal order, or to
		  fully cooperate with the Secretary’s efforts to establish the alien’s identity
		  and carry out the removal order;
								
									(II)
									the stay of
		  removal is no longer in effect; or
								
									(III)
									the alien is
		  returned to the custody of the Secretary.
								
								(iii)
								Mandatory
		  detention for certain aliens
								The Secretary shall keep an alien described
		  in subparagraphs (A) through (D) of section 236(c)(1) in detention during the
		  extended period described in clause (i).
							
								(iv)
								Sole form of
		  relief
								An alien may only seek relief from detention under this
		  subparagraph by filing an application for a writ of habeas corpus in accordance
		  with chapter 153 of title 28, United States Code. No alien whose period of
		  detention is extended under this subparagraph shall have the right to seek
		  release on
		  bond.
							;
				
				(3)
				in
		paragraph (3)—
				
					(A)
					in
		the matter preceding subparagraph (A), by inserting or is not detained
		pursuant to paragraph (6) after the removal period;
		and
				
					(B)
					by
		amending subparagraph (D) to read as follows:
					
						
							(D)
							to obey reasonable restrictions on the
		  alien’s conduct or activities that the Secretary prescribes for the alien—(i)to prevent the alien from absconding;(ii)for the protection of the
		  community; or(iii)for other purposes related to the enforcement of Federal immigration
		  laws.
							;
				
				(4)
				in
		paragraph (4)(A), by striking paragraph (2) and inserting
		subparagraph (B); and
			
				(5)
				by amending paragraph (6) to read as
		follows:
				
					
						(6)
						Additional rules
		  for detention or release of certain aliens
						
							(A)
							Detention review
		  process for cooperative aliens established
							(i)In generalThe Secretary shall establish an administrative review process
		  to determine whether an alien who is not otherwise subject
		  to mandatory detention, who has made all reasonable efforts to comply with a
		  removal order and to cooperate fully with the Secretary of Homeland Security’s
		  efforts to establish the alien’s identity and carry out the removal order,
		  including making timely application in good faith for travel or other documents
		  necessary to the alien’s departure, and who has not conspired or acted to
		  prevent removal should be detained or released on conditions.(ii)DeterminationThe Secretary shall make a determination whether to release an alien after the
		  removal period in accordance with subparagraph (B), which—(I)shall
		  include consideration of any evidence submitted by the alien; and(II)may include
		  consideration of any other evidence, including—(aa)any information or assistance
		  provided by the Secretary of State or other Federal official; and(bb)any other
		  information available to the Secretary of Homeland Security pertaining to the
		  ability to remove the alien.
									
							(B)
							Authority to
		  detain beyond removal period
							
								(i)
								In
		  general
								The Secretary of
		  Homeland Security may
		  continue to detain an alien for 90 days beyond the removal period (including
		  any extension of the removal period under paragraph (1)(C)). An alien whose
		  detention is extended under this subparagraph shall not have the right to seek
		  release on bond.
							
								(ii)
								Specific
		  circumstances
								The Secretary
		  of Homeland Security may
		  continue to detain an alien beyond the 90 days authorized under clause
		  (i)—
								
									(I)
									until the alien is removed, if the
		  Secretary determines that there is a
		  significant likelihood that the alien—
									
										(aa)
										will be removed in the reasonably
		  foreseeable future;
									
										(bb)
										would be removed in the reasonably
		  foreseeable future; or(cc)would have been removed if the alien had not—(AA)failed or
		  refused to make all reasonable efforts to comply with the removal order;(BB)failed or refused to
		  cooperate fully with the Secretary’s efforts to establish the alien’s identity
		  and carry out the removal order, including making timely application in good
		  faith for travel or other documents necessary to the alien’s departure; or(CC)conspired or acted to prevent removal;
										
									(II)
									until the alien is removed, if the
		  Secretary of Homeland Security certifies in writing—
									
										(aa)
										in consultation with the Secretary of
		  Health and Human Services, that the alien has a highly contagious disease that
		  poses a threat to public safety;
									
										(bb)
										after receipt of a written recommendation
		  from the Secretary of State, that release of the alien is likely to have
		  serious adverse foreign policy consequences for the United States;
									
										(cc)
										based on information available to the
		  Secretary of Homeland Security (including classified, sensitive, or national
		  security information, and without regard to the grounds upon which the alien
		  was ordered removed), that there is reason to believe that the release of the
		  alien would threaten the national security of the United States; or
									
										(dd)
										that the release of the alien will threaten
		  the safety of the community or any person, conditions of release cannot
		  reasonably be expected to ensure the safety of the community or of any person;
		  and(AA)the alien has been convicted of 1 or more
		  aggravated felonies (as defined in section 101(a)(43)(A)) or of 1 or more
		  crimes identified by the Secretary of Homeland Security by regulation, or of 1
		  or more attempts or conspiracies to commit any such aggravated felonies or such
		  identified crimes, if the aggregate term of imprisonment for such attempts or
		  conspiracies is at least 5 years; or(BB)the alien has committed 1 or more crimes of
		  violence (as defined in section 16 of title 18, United States Code, but not
		  including a purely political offense) and, because of a mental condition or
		  personality disorder and behavior associated with that condition or disorder,
		  the alien is likely to engage in acts of violence in the future; or
									(III)
									pending a certification under subclause
		  (II), if the Secretary of Homeland Security has initiated the administrative
		  review process not later than 30 days after the expiration of the removal
		  period (including any extension of the removal period under paragraph
		  (1)(C)).
								
								(iii)
								No right to
		  bond hearing
								An alien whose
		  detention is extended under this subparagraph shall not have a right to seek
		  release on bond, including by reason of a certification under clause
		  (ii)(II).
							
							(C)
							Renewal and
		  delegation of certification
							
								(i)
								Renewal
								The Secretary of Homeland Security may
		  renew a certification under subparagraph (B)(ii)(II) every 6 months after
		  providing an opportunity for the alien to request reconsideration of the
		  certification and to submit documents or other evidence in support of that
		  request. If the Secretary does not renew a certification, the Secretary may not
		  continue to detain the alien under subparagraph (B)(ii)(II).
							
								(ii)
								Delegation
								Notwithstanding section 103, the Secretary
		  of Homeland Security may not delegate the authority to make or renew a
		  certification described in item (bb), (cc), or (dd) of subparagraph (B)(ii)(II)
		  below the level of the Assistant Secretary for Immigration and Customs
		  Enforcement.
							
								(iii)
								Hearing
								The Secretary of Homeland Security may
		  request that the Attorney General or the Attorney General’s designee provide
		  for a hearing to make the determination described in
		  subparagraph (B)(ii)(II)(dd)(BB).
							
							(D)
							Release on
		  conditions
							If it is
		  determined that an alien should be released from detention by a Federal court,
		  the Board of Immigration Appeals, or if an immigration judge orders a stay of
		  removal, the Secretary of Homeland Security may impose conditions on release as
			 provided under paragraph
		  (3).
						
							(E)
							Redetention
							(i)In generalThe Secretary of Homeland Security, without any limitations other than
		  those specified in this section, may detain any alien subject to a final
		  removal order who is released from custody if—(I)removal becomes likely in the
		  reasonably foreseeable future;(II)the alien fails to comply with the conditions of
		  release or to continue to satisfy the conditions described in subparagraph
		  (A); or(III)upon reconsideration, the Secretary determines that the alien can be detained under subparagraph
			 (B).(ii)ApplicabilityThis section shall apply to any alien returned to custody pursuant to this
		  subparagraph as if the removal period terminated on the day of the
		  redetention.
							
							(F)
							Review of
		  determinations by secretary
							A
		  determination by the Secretary under this paragraph shall not be subject to
		  review by any other
		  agency.
						.
			
			5.
			Severability
			If
		any of the provisions of this Act, any amendment made by this Act, or
		the application of any such provision to any person or circumstance, is held to
		be invalid for any reason, the remainder of this Act, the amendments made
		by this Act, and the application of the provisions and amendments made by
		this Act to any other person or circumstance shall not be affected by such
		holding.
		
			6.
			Effective
		dates
			
				(a)
				Apprehension and
		detention of aliens
				The amendments made by section 3 shall
		take effect on the date of the enactment of this Act. Section 236 of the
		Immigration and Nationality Act, as amended by section 3, shall apply to
		any alien in detention under the provisions of such section on or after such date
		of enactment.
			
				(b)
				Aliens ordered
		removed
				The amendments made by section 4 shall take effect
		on the date of the enactment of this Act. Section 241 of the Immigration and
		Nationality Act, as amended by section 4, shall apply to—
				
					(1)
					all aliens subject
		to a final administrative removal, deportation, or exclusion order that was
		issued before, on, or after the date of the enactment of this Act; and
				
					(2)
					acts and
		conditions occurring or existing before, on, or after such date of
		enactment.
				
